Citation Nr: 0918210	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  04-39 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to 
September 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision rendered by the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for a 
left knee disorder.

In October 2006, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO. A copy of the 
transcript of that hearing is of record.

In January 2007, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) for additional 
development. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A chronic left knee disorder was not manifested in 
service or within one year of service discharge, and 
objective medical evidence does not establish that any 
currently diagnosed left knee disorder, including 
degenerative arthritis, is etiologically related to active 
service.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
active military service, nor may service incurrence of 
degenerative arthritis be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed her claim for entitlement to 
service connection for a left knee disorder in November 2002.  
Thereafter, she was notified of the provisions of the VCAA by 
the RO in correspondence dated in April 2004 and February 
2007.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing her claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
her claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in March 2009.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  Her 
service treatment records, service personnel records, and all 
relevant VA and private treatment records pertaining to her 
claim have been obtained and associated with her claims file.  
The RO also made multiple requests for the Veteran's post-
service treatment records from two private facilities as well 
as from Fort Meade and Fort Hood from the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  However, in 
2008, the NPRC indicated that it was unable to locate any 
treatment records for the Veteran.  Treatment records were 
also not obtained from two private facilities because the 
Veteran did not submit signed authorization forms after 
multiple requests from the RO.  

VA need not conduct an examination with respect to the claim 
on appeal, as information and evidence of record contains 
sufficient competent medical evidence to decide the claim.  
See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as objective medical 
evidence does not show any indication that the claimed left 
knee disorder may be associated with the Veteran's service.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate her claim, and she has 
been notified of VA's efforts to assist her.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2008).

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination, without good cause, an 
original compensation claim shall be rated based upon the 
evidence of record.  See 38 C.F.R. § 3.655 (2008).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 38 
C.F.R. § 3.102 (2008).

Factual Background and Analysis

The Veteran contends that her current left knee disorder was 
incurred as a result of events during active service.

In a July 1980 service enlistment examination report, the 
Veteran's lower extremities were noted to be normal.  Service 
treatment records dated in March 1981 detail that the Veteran 
complained of left knee pain since 1977, after a contusion of 
the medial aspect of the knee.  No treatment had been sought 
at that time.  Physical examination findings were listed as 
no effusion and good range of motion.  The examiner assessed 
ligament strain versus meniscal tear.  An additional March 
1981 treatment record reflected complaints of left knee pain 
and an assessment of chronic ligamentous strain.  A March 
1981 Physical Profile Serial Report showed that the Veteran 
was restricted from physical training for 10 days due to left 
knee pain.  Treatment notes dated in April 1981 show 
continued complaints of left knee pain with assessments of 
probable chondromalacia patella and probable degenerative 
joint disease.  X-ray reports dated in March and April 1981 
reveal left knee within normal limits.  The Veteran declined 
the opportunity to receive a service separation physical 
examination in September 1983.

Post-service VA treatment records dated in July 2003 detail 
complaints of knee problems and chronic bilateral knee pain 
for 20 years.  The Veteran indicated that she had problems 
since military service with both knees and had difficulty 
walking.  An August 2003 VA bilateral knee X-ray report 
listed an impression of osteoarthritic changes in all joint 
compartments of both knees with no joint effusion.  A 
September 2003 VA OT aquatic therapy note showed complaints 
of bilateral knee pain.  VA treatment notes dated in November 
2003 reflect continued complaints of left knee pain.  
Bilateral knees were noted to be within normal limits with 
full range of motion as well as 4/5 motor strength with poor 
endurance.  The examiner noted no laxity or pain with 
valgus/varus stress testing and assured the Veteran that no 
knee ligamentous tears were found. 

Evidence of record indicates that the Veteran failed to 
report to VA joint examinations scheduled in 2004 to evaluate 
her claimed residuals of a left knee disorder.  

An October 2005 private treatment record from E.S., M.D. 
noted complaints of left knee pain.  An October 2005 X-ray 
from that provider listed findings of knee degenerative joint 
disease. 

During her October 2006 hearing, the Veteran indicated that 
she injured her left knee during in-service physical 
training.  The Veteran further reported that she had suffered 
a childhood knee injury when falling off a swing at age 9. 

Lay statements from family members, friends, and coworkers 
dated in March 2007 discussed observations of knee pain and 
functional limitation.  

A July 2008 VA prescription note listed a finding of 
arthralgia.  

Even taking into consideration the Veteran's isolated in-
service left knee treatment in March and April 1981, 
objective medical findings of a left knee disorder are first 
shown in 2003 many years after separation from active service 
in 1983.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (the passage of many years between service discharge 
and medical documentation of a claimed disability is evidence 
against a claim of service connection). 

In addition, post-service competent medical evidence of 
record clearly does not show that she suffers from any 
current left knee disorder that is etiologically related to 
disease, injury, or events during active service.  The record 
does not include any competent medical opinion establishing a 
nexus or medical relationship between the Veteran's claimed 
left knee disorder and her active service, and neither she 
nor her representative has presented, identified, or alluded 
to the existence of, any such opinion.  Consequently, the 
Board concludes that objective medical evidence is 
insufficient to establish a link between the Veteran's 
claimed left knee disorder and active military service.

In connection with the claim, the Board has considered the 
assertions the Veteran has advanced on appeal in written 
statements and during her October 2006 hearing.  However, the 
Veteran cannot establish a service connection claim on the 
basis of her assertions, alone.  While the Board does not 
doubt the sincerity of the Veteran's belief that her claimed 
left knee disorder was incurred as a result of events during 
military service, this claim turns on a medical matter--the 
relationship between current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, the Veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Her 
assertions in this regard simply do not constitute persuasive 
evidence in support of the claim.

For the foregoing reasons, the claim for entitlement to 
service connection for a left knee disorder must be denied.  
In arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of competent and 
persuasive evidence to support the claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for left knee disorder is 
denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


